UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-28549 iLive, Inc. (Exact name of registrant as specified in its charter) 28641 Marguerite Parkway, C9 Mission Viejo, California 92692 (949) 298-4644 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Does the duty to file reports remain?Yes ¨ No x Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: xRule 12g-4(a)(1)(i) ¨Rule 12h-3(b)(1)(ii) ¨Rule 12g-4(a)(1)(ii) ¨Rule 12h-3(b)(2)(i) ¨Rule 12g-4(a)(2)(i) ¨Rule 12h-3(b)(2)(ii) ¨Rule 12g-4(a)(2)(ii) ¨Rule 15d-6 ¨Rule 12h-3(b)(1)(i) Approximate number of holders of record as of the certification or notice date: 255 shareholders of record as ofMay 2, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, iLive, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. ILIVE, INC. Date: August 27, 2007 By: /s/ Scott Henricks Scott Henricks Chief Executive Officer
